Citation Nr: 1542935	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and F.B.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  He died in March 2011, and the appellant seeks to be recognized as his surviving spouse for VA purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 administrative determination by the Muskogee, Oklahoma Regional Office (RO), which denied the appellant's claim for accrued benefits on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving VA death benefits.  In April 2015, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  

The Board refers to the AOJ for appropriate action the unadjudicated matters of the appellant's claims of entitlement to dependency and indemnity compensation and accrued benefits (on the merits), and of whether she may be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A, for the purpose of processing to completion the multiple (13) claims he initially filed in January 2011 before his death.  38 CFR 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).  In that regard, the Board notes that substitution differs from traditional accrued benefits claims in that additional evidence and argument may be added to the claims file following the death of the Veteran, whereas in an accrued benefits claim VA typically may consider only the evidence of record at the time of the Veteran's death.  Further, in substitution, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was discharged from service in July 1971.  
 
2.  The Veteran and the appellant were married (for the second time) in September 2009; prior to their marriage, the Veteran was divorced from G.H. in October 1985.  

3.  Up until a few months prior to his death in March 2011, the Veteran and appellant had cohabitated continuously in Oklahoma as husband and wife for about a year, after which time the Veteran, without fault attributable to the appellant, went to live in Texas to be cared for by his daughters there, where he died; there is no evidence of an intent on the part of the appellant to desert the Veteran prior to his death.  


CONCLUSION OF LAW

The appellant has met the criteria for recognition as the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. §§ 101(3), 103, 503, 1102, 1304, 1310, 1311, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.205 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision regarding recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is favorable to the appellant, no further action is required to comply with the VCAA.

Recognition as the Surviving Spouse

The threshold question in this case is whether the appellant is a proper claimant to receive VA death benefits as the surviving spouse of the Veteran.  The appellant maintains that for VA benefit purposes she should be recognized as the Veteran's surviving spouse. 

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1102, 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2015).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

In regard to continuous cohabitation, the provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  

Based on a careful review of the record, the Board finds that the appellant qualifies as the surviving spouse of the Veteran for purposes of receiving VA death benefits.  First, a certified/notarized copy of a marriage certificate is of record, showing the Veteran and the appellant were married (for the second time) in Oklahoma in September 2009.  Then, according to a death certificate of record, the Veteran died in March 2011, which is more than one year after they were married.  The appellant does not indicate and the evidence does not reflect that she has remarried or has held herself out openly to the public to be the spouse of another person.  Accordingly, the appellant meets the eligibility requirements based on her civil marriage.  38 U.S.C.A. §§ 101(3), 1102; 38 C.F.R. §§ 3.50, 3.54. 

It is noted that the RO denied the appellant's claim for accrued benefits on the basis that she did not furnish the required evidence to show that the Veteran's prior marriage to G.H. was terminated by divorce, as asserted by the appellant, at the time of their marriage.  Moreover, as the Veteran's death certificate had listed G.H. as the Veteran's wife at the time of his death, the appellant was requested to provide an amended death certificate showing she was the Veteran's wife at the time of his death.  In other words, the evidence in the file was ambiguous as to whether the Veteran's marriage to G.H. had been terminated.  While the appellant has alternatively claimed that, even without a divorce decree showing the Veteran's marriage to G.H had terminated by the time they were married, she should be recognized as the Veteran's surviving spouse because their marriage should be "deemed valid" under the provisions of 38 C.F.R. § 3.52 (because she was essentially unaware of any legal impediment to their marriage), a certified copy of the divorce decree in question was eventually obtained and submitted into the record after the April 2015 Board hearing.  The divorce decree clearly shows that the Veteran and G.H were divorced in Texas in October 1985.  Therefore, notwithstanding the fact that an amended death certificate listing the appellant as the Veteran's wife at the time of his death has not yet been obtained, there is sufficient evidence in the form of the marriage certificate of the Veteran and the appellant and of the Veteran's prior decree of divorce from G.H. to show that the appellant's marriage to the Veteran, prior to his death, is valid for VA purposes.

Second, the appellant meets the definition of a surviving spouse for the purpose of establishing entitlement to VA death benefits.  The appellant was the spouse of the Veteran at the time of his death (notwithstanding the death certificate listing G.H. as the wife in error), and it has not been shown that the appellant has remarried or has held herself out to be the spouse of another.  However, the appellant concedes that she and the Veteran had not lived continuously from the date of marriage in September 2009 until the date of the Veteran's death in March 2011.  In any case, the evidence reflects that their separation was essentially procured by the Veteran without the appellant's fault, as will be explained.  There is no information to the contrary.  

Probative evidence in the file reflects that in the last few months at least of the Veteran's life he went to live with a daughter in Texas (he had at least two daughters living there at the time).  According to the appellant, the Veteran made this decision in light of the appellant's circumstances at the time, when she was mourning the very recent loss of her mother and was unable to handle the day to day care of the Veteran who was ill at that time (as could his daughter).  She testified that the Veteran wanted to spare her further burden and grief, because he required round the clock care that she was physically unable to provide him.  She testified that it was not hers or the Veteran's intent for their marriage to end when he left Oklahoma to live with his daughter in Texas, and she stated that she did not want him to leave.  Thus, their separation can be viewed as having been procured by the Veteran without the appellant's fault.  Moreover, as indicated in statements of the appellant's son (who was the Veteran's stepson) and his wife, the Veteran and appellant lived apart essentially for purposes of  convenience and health, and that there was no intent on the part of the appellant to desert the Veteran.  The son related that the Veteran personally told him and his wife that he was going back to Texas with his daughters because he did not want the appellant to go through the loss of him after her own mother had passed so recently.  As there is no contradictory information to show otherwise, the statements of the appellant as to the reason for the separation are accepted for the purpose of demonstrating an unbroken continuity of cohabitation.  38 C.F.R. § 3.53.    

In short, the Board finds that the appellant's marriage to the Veteran was valid for VA purposes and that she meets the definition of a surviving spouse for purposes of entitlement to death benefits under 38 C.F.R. § 3.54.  Accordingly, recognition as the Veteran's surviving spouse for VA purposes is warranted.  38 C.F.R. §§ 3.50, 3.52, 3.54. 


ORDER

The appeal seeking recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


